          Case 2:20-cr-20061-JAR Document 1 Filed 09/23/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS
                        KANSAS CITY DOCKET

UNITED STATES OF AMERICA,

                     Plaintiff,

     v.                                               Case No. 20-20061-JAR-JPO

CESAR CARRASCO-CARRASCO,


                     Defendant.



                                  INDICTMENT
   The Grand Jury Charges:

   On or about January 29, 2020, in the District of Kansas, the defendant,

                         CESAR CARRASCO-CARRASCO,

an alien to the United States of America, was found within the United States after
having been previously deported and removed from the United States on or

about November 7, 2003, after having been convicted of a felony, and without
having obtained the express consent of the Attorney General or the Secretary of

Homeland Security to reapply for admission to the United States, in violation of

Title 8, United States Code, Section 1326(a) and (b)(1).
         Case 2:20-cr-20061-JAR Document 1 Filed 09/23/20 Page 2 of 4




                                 FORFEITURE NOTICE

   The allegations contained in this Indictment are hereby realleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to Title

18, United States Code, Section 924(d), and Title 28, United States Code 2461.

   Upon conviction of the offense set out in this Indictment, the defendant,

                       CESAR CARRASCO-CARRASCO,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section

924(d) and Title 28, United States Code, Section 2461(c), any firearms and

ammunition involved or used in the commission of the offense including, but

not limited to, the following:




                                          2
           Case 2:20-cr-20061-JAR Document 1 Filed 09/23/20 Page 3 of 4




           A. A Ruger 9 mm pistol, Model LC9, bearing serial number 323-34417;

           B. Ammunition.




                                                 A TRUE BILL.

Dated: September 23, 2020                    /s/ Foreperson
                                             FOREPERSON


 /s/ Ryan J. Huschka, # 23840, for
 STEPHEN R. MCALLISTER
 United States Attorney

 Robert J. Dole Courthouse
 500 State Avenue, Suite 360
 Kansas City, Kansas 66101
 Phone: 913-551-6730
 Fax: 913-551-6541
 Stephen.McAllister@usdoj.gov
 Kansas Sup. Ct. No. 15845
(It is requested that trial of the above-captioned case be held in Kansas City,

Kansas.)




                                         3
         Case 2:20-cr-20061-JAR Document 1 Filed 09/23/20 Page 4 of 4




                                   PENALTIES:

Illegal Reentry, 8 U.S.C. § 1326(a) and (b)(1)

   • A term of imprisonment not to exceed ten (10) years.

   • A fine not to exceed $250,000.

   • A term of supervised release not to exceed three (3) years.

   • A mandatory special assessment of $100.




                                         4
